Hemphill, Ch. J.
This cause has been twice before the Supreme Court, and the judgments in favor of the appellee were on both appeals reversed. This is the third appeal, and the judgment is again in favor of the appellee. The facts of the case, so far as proven on the former trials, and the principles of law applicable to them, will be found in the reported decisions of the former appeals, the first in Dallam, p. 581, and the second in 2 Tex. R., p. 261.
The cause was remanded on the last appeal to permit the party by further proof to establish facts similar to those which, in the case of the Republic of Texas v. William Young, (Dallam, 464,) had been deemed sufficient to sustain his application for a claim, as a head of a family, to a league and labor of land.
In the opinion on the last appeal it was stated that the claimant’s long absence from the country was satisfactorily accounted for by the proof, and that his acts after his return to Alabama evinced an intention to change his domicile, but there was not shown a previous abandonment of the former domicile or arrangement for a change of residence of his family until his return from Texas, nor that he had no other domicile than the one in Texas at the date of the Declaration of Independence, and that he was therefore not entitled to the aid of the rules on which the decision in the case of Young was founded.
On this third trial the appellee has introduced additional proof which we are of opinion establishes satisfactorily the facts which were wanting to support his application.
He had, previous to his first departure from Alabama, sold his plantation, and stated that he was leaving to look for a new country, and would probably go to Texas, as one of the witnesses proves. Another witness states that lie declared his intention to go to Texas for the purpose of selecting a location for his family. It was proven that he had afterwards no established or fixed domicile in Alabama for himself or his family; that he made no crop, and did not cultivate even a garden; that his long detention was owing to the illness of his wife; that the appellee, on his return to Alabama, declared that he had land and a home in Texas, and his intention to remove his family, and that he was no longer a citizen of Alabama.
We are of opinion that on the facts as proved the appellee was entitled to judgment in his favor, and it is therefore ordered that the same be affirmed.
Judgment affirmed.